     Case 1:19-cv-00576 Document 91 Filed 09/15/20 Page 1 of 2 PageID #: 1276



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD


OHIO VALLEY ENVIRONMENTAL COALITION,
WEST VIRGINIA HIGHLANDS CONSERVANCY,
APPALACHIAN VOICES, and
THE SIERRA CLUB

        Plaintiffs,

v.                                           CIVIL ACTION NO. 1:19-00576

BLUESTONE COAL CORPORATION,

        Defendant.

                        MEMORANDUM OPINION AND ORDER

        Pending before the court is defendant’s Motion for Stay

Pending Resolution of Proposed Consent Order with WVDEP, filed

on September 4, 2020.        Plaintiffs filed their opposition on

September 10, 2020.        A Final Settlement Conference and Bench

Trial in this matter are scheduled for September 23, 2020.               In

lieu of those matters, the court will hear argument on

defendant’s motion for stay on September 23, 2020, at 10:00 a.m.

in Bluefield.        The court continues the Final Settlement

Conference and Bench Trial until further order of the court.

Should the court deny defendant’s motion for stay, the court

will set a final settlement conference and bench trial to be

held at the court’s earliest availability.
  Case 1:19-cv-00576 Document 91 Filed 09/15/20 Page 2 of 2 PageID #: 1277



     The Clerk is directed to send copies of this Memorandum

Opinion and Order to all counsel of record.

     IT IS SO ORDERED this 15th day of September, 2020.


                                        Enter:


                                        David A. Faber
                                        Senior United States District Judge
